Title: Thomas Thompson to the American Commissioners, 28 September 1777
From: Thompson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
On Bd the Raleigh at Sea Septr. 28th.Lattd. 49° 35 No Longd. 13° 13 W.
I have the Honour to Acquaint you that we had a fine passage off the Coast of America. The third Day after Sailing I fell in with and took a small Schooner from New York bound to Hallifax in Ballast except 20 Barrels flour, 275 Spanish milled Dollars, 137 Counterfeit 30 Dollar Bills in imitation of the Bills emitted by Congress May 10th. 1775, and 40 7 Dollar Bills, Massachusetts Sword in hand Money making in all 4390 Dollars which I shall commit to the Flames saving a Sample. The Schooner being of Little value we burnt her. Next Day we fell in with a Bermudas Vessel from Hallifax, him I releas’d, after supplying him with provisions which they refus’d to sell him or permit him to carry out of Nova Scotia. Intelligence obtain’d from him determin’d me to proceed to Bermudas to attack a Sloop of War or two that Infested that Island and greatly annoy’d the American Trade to the West Indies. I had a favourable Wind until we got in Lattd. 36° No. when we met with a violent Gale of Wind at South which oblig’d us to run under our Foresail N.E. for two Days, This Course carried us far back to the Northwd. and Eastwd. Finding ourselves thus situated Capt. Hinman and I agreed to stand to the Eastward in hopes of falling in with the Jamaica Fleet or Stragling West India Ship. Next morning at Daylight, Septr. 2nd. we took a Snow call’d the Nanny Capt. Hooper from St. Vincents, part of the Windward Island fleet which had out saild them the Day before; the Captn. and Two Gentlemn. passengers being Old Acquaintance of mine, communicated freely every particular they knew respecting the fleet. We found they were convoy’d by three Sloops of War and a Ship with 22 twelve pounders a very large lofty Ship in form of an Indiaman, the Camel, Druid, Weazel and Grasshopper are the Names of the Convoy. The last three has 16 Guns each, one of the Sloops they said was to leave them in Lattd. 39. and return back, which I concluded was gone. After dispatching the Snow for the first safe Port in the United States we made sail in quest of the Fleet and next morning discovered them from the Mast Head. At Sun Set we were near enough to distinguish the Leading Ship, also the Number which was 60 Sail, bearing E by N. the Wind being then West, I made a Signal as being one of the Fleet left a stern in the Gale, (for I had possess’d myself of the Signal from the prize). I hail’d Capt. Hinman and told him my Intention was to run into the fleet in the morning and attack the Convoy, which I thought we were able to Destroy. I therefore order’d him to keep close under the Raleigh’s Stern, until we came along side of the Commodore which Ship we would both attack. Unluckily in the Night, the Wind Shifted to North, the Fleet then hauld up close to the Wind, which brought us to Leeward in the morning it came on to Blow fresh; at Daylight we saw the Body of the Fleet bearing about N.E. 2 or 3 Leagues Distance, Steering E. NE; we made Sail, and the Raleigh soon fetcht up to the Fleet under double reef’d Top Sails. The Alfred being Tender-sided could not carry Sail and therefore fell a great Way to Leeward and a Stern. I could not take in any Sail for fear of being Discover’d to be a Strange Ship, we therefore kept our Sails shaking in the Wind, thinking the Alfred might come up but to no purpose. Captain Hinman made signal, his Ship was overpres’d with Sail. Seeing no chance of his coming up and fearful of being Discover’d, determin’d me to make Sail and stand into the Fleet and take any chance alone; while we had been laying too most of the Merchant Ships had got a head into the Fleet, however I hauld in and pass’d a few of them, hailed them and desired them to go under the Commodore’s Stern; by this they took us to be some Brittish Frigate which had joind the Fleet. I stood on close to the Wind, making for one of the Ship’s of War which was to Windward of all the fleet, repeating the Commodores Signals; Our ports were down and Guns hous’d. We shot up alongside unsuspected within Pistol Shott. We up Sails and out Guns, hoisted the Continental Colours and told them to strike to the Thirteen United States or I would sink them. The sudden Surprize threw them into Confusion, and their Sails flew all aback, we instantly complimented them with a Gun for each State (a whole Broadside) plump into their Hull. There was a very great swell which made our Shots uncertain, however they told pretty well. They return’d the Fire, and the Action commenc’d, we kept up a very brisk Fire our Second Broadside was Aim’d at his Rigging, which had its desired Effect, our Shot cut away his Top sail Sheets, Top Sail Yards, part of the main Yards Braces Bowlines &c. &c. and at once disabled him, which render’d them incapable of steering the Ship or making Sail toward the Commodore who lay to Leeward; in about a quarter of an hour all hands quitted their Quarters on board the Brittish Man of War; we cleared the Decks instantly, not a Man was seen nor a Gun fired for Twenty minutes before we left her. She lay like a Log alongside of us entirely at the Mercy of our Shot which flew very thick, we fired 12 Broadsides, also a constant Fire from the Musquetry. We were alongside 45 Minutes; when we left her, she seem’d to be water Logg’d and in a most shatter’d condition (as you may well conceive) during this little Skirmage. The Officers and Men behaved with the greatest Fortitude and Resolution, particularly the green hands. I was very glad of this little Opportunity to try the Men and Guns, both of which exceeded my expectations.
We received but little Damage, one Shot went thro’ one side and several stuck in the side, they fired high and shot away some of our Running Rigging their Grape and Musquetry made several holes thro’ our Sails. If it could be suppos’d they had any fix’d intention after such a surprize, they try’d to disable us, that the other Ship might come up to their Assistance. I intended to sink the Ship if I could not bring her off and should effectually sunk her in a few minutes more, could we have staid. But to return to the fleet. At the commencement of the firing it threw them all into confusion. A squall between us and the Fleet, prevented them from seeing us at first, when it cleared up one was running one way and one another, some upon a Wind, some before the Wind &c. &c. The Commodore and the other Ships of force tack’d and stood right for us and had not the Wind favour’d him and our drifting to Leeward, he could not have fetch’d us, and I should have certainly sunk the Ship. However I staid by her until he came pretty near, and was in danger of being surrounded, we then made sail and run down to the Alfred who was laying about 4 Miles to Leeward; when Captn. Hinman see me Engag’d, he hauld up his Courses and hoisted Continental Colours; when we got pretty near the Alfred, I took in the Top Gallant Sails and shortned sail to wait for the Commodore, but he soon tack’d and stood into the Fleet again. It was then about Sun set; we have challeng’d him three Days running since, to come out of his Fleet and Engage us, but he declines accepting the Challenge. They keep close together, himself and the other Arm’d Ships a little a Stern of the Fleet. Fine weather favours them, we await a Storm to Seperate the Fleet and then if any Advantage Offers, we Intend to make the best of it, but it will not do to venture amongst the fleet as they are now prepar’d; neither can we trust to the Alfred’s sailing. Had she got into the Fleet that Day, she is so tender-sided she could not have fit her Guns. She is in my Opinion a very unfit Ship for a Ship of War; had she been a stiff Ship and saild equal to the Raleigh, we should in all probability have destroy’d the Convoy and dispers’d the whole Fleet, badly mann’d as we are, which you must remember is the Case. We have 180 Men chiefly green Hands I cannot trust to working the Ship, were I now to go into the Fleet. If any Ship will Attack, where we have room, we are able to defend or destroy, but nothing further. I should have cut off several of the Merchant Men, but must have by that means been discover’d and thereby lost our Chance at the Kings Ships and I am determin’d never to war against the Merchants where I have an Opportunity of warring against the King. I should have preferred sinking that Ship to the Richest Capture in the Fleet. My Officers are invariably of the same sentiments which adds much to my happiness.
I leave you to judge of the daily mortifications I undergo; in sight of so much wealth―my Ship half Mann’d, the Alfred a dull sailing Ship; whenever we have a chance to push, she cannot follow, yet not strong enough of ourselves to attempt any thing without her. I pity poor Captn. Hinman and Officers, who are always ready to do whatever they can and with whom I am exceeding happy and wish for no change only a better Ship, of which I think them deserving. I hope soon to write you again and give a better Account of the Commodore and his Fleet; I shall take every Advantage consistant with the safety of the Continental Ships; I have left the Fleet for fear they should meet with more Ships of War, but in case of bad weather I believe shall know where to pick up the Straglers; I would not have it understood that I think the Raleigh a fast sailing Ship, I believe she will Sail tolerably well after being clean’d and properly Ballasted. She is stiff, tight, strong and roomy, she works and steers well, and is a good Ship in a Sea, she carries and fights her Guns as well as any Ship can do. Our loss in the Action was One Boy killed, I Ditto wounded and the First Lieut. slightly wounded in the Thigh. Rigging and Sails damag’d considerably, but now all in good Repair. I am Gentlemen Your most obedient Humble Servant
Thos. Thompson
Coppy
